--------------------------------------------------------------------------------

Exhibit 10.1

SECURITIES PURCHASE AGREEMENT

          This Securities Purchase Agreement (this “Agreement”) is dated as of
August 13, 2012, between AMERICAN NATURAL ENERGY CORPORATION, an Oklahoma
corporation (the “Company”), and PALO VERDE ACQUISITIONS, LLC, a Nevada limited
liability company (the “Purchaser”).

          WHEREAS, subject to the terms and conditions set forth in this
Agreement and pursuant to Section 4(2) of the Securities Act of 1933, as amended
(the “Securities Act”), and Rule 506 promulgated thereunder, the Company desires
to issue and sell Purchaser and Purchaser desires to purchase from the Company,
securities of the Company as more fully described in this Agreement.

          NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in
this Agreement, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company and Purchaser agree as
follows:

ARTICLE I.
DEFINITIONS

          1.1      Definitions. In addition to the terms defined elsewhere in
this Agreement: (a) capitalized terms that are not otherwise defined herein have
the meanings given to such terms in the Debentures (as defined herein), and (b)
the following terms have the meanings set forth in this Section 1.1:

          “12% Convertible Debentures” means the 12% Convertible Debentures
issued by the Company to the Purchaser on the First Closing Date and on the
Second Closing, in the form of Exhibit A-1 attached hereto.

          “Affiliate” means any Person that, directly or indirectly through one
or more intermediaries, controls or is controlled by or is under common control
with a Person, as such terms are used in and construed under Rule 405 under the
Securities Act.

          “Commission” means the United States Securities and Exchange
Commission.

          “Common Stock” means the common stock of the Company, par value $0.001
per share, and any other class of securities into which such securities may
hereafter be reclassified or changed.

          “Conversion Price” shall have the meaning ascribed to such term in the
Debentures.

          “Debentures” means, collectively, the 12% Convertible Debentures.

          “Exchange Act” means the Securities Exchange Act of 1934, as amended,
and the rules and regulations promulgated thereunder.

--------------------------------------------------------------------------------

          “First Closing Date” means the date hereof.

          “First Closing Subscription Amount” means $2,000,000.

          “Liens” means a lien, charge, pledge, security interest, encumbrance,
right of first refusal, preemptive right or other restriction.

           “Material Adverse Effect” shall have the meaning assigned to such
term in Section 3.1(b) .

          “Person” means an individual or corporation, partnership, trust,
incorporated or unincorporated association, joint venture, limited liability
company, joint stock company, government (or an agency or subdivision thereof)
or other entity of any kind.

           “Proceeding” means an action, claim, suit, investigation or
proceeding (including, without limitation, an informal investigation or partial
proceeding, such as a deposition), whether commenced or threatened.

           “Required Approvals” shall have the meaning ascribed to such term in
Section 3.1(e) .

          “Required Minimum” means, as of any date, the maximum aggregate number
of shares of Common Stock then issued or potentially issuable in the future
pursuant to the Transaction Documents, including any Underlying Shares issuable
upon exercise in full of all Warrants or conversion in full of all Debentures,
ignoring any conversion or exercise limits set forth therein

           “Rule 144” means Rule 144 promulgated by the Commission pursuant to
the Securities Act, as such Rule may be amended from time to time, or any
similar rule or regulation hereafter adopted by the Commission having
substantially the same effect as such Rule.

          “SEC Reports” shall have the meaning ascribed to such term in Section
3.1(h) .

          “Second Closing” means the Trading Day on which all conditions
precedent to (i) the Purchaser’ obligations to pay the Subscription Amount for
the Second Closing and (ii) the Company’s obligations to deliver the Securities
for the Second Closing, in each case, have been satisfied or waived.

          “Second Closing Date” means the date of the purchase and sale of the
Securities issuable at the Second Closing. For purposes of clarification, absent
a written waiver from the Purchaser, the Second Closing shall not occur if the
conditions to the Second Closing are not met.

          “Second Closing Subscription Amount” means $1,000,000.

2

--------------------------------------------------------------------------------

          “Securities” means the Debentures, the Warrants, the Warrant Shares,
and the Underlying Shares resulting from the conversion of the Debentures or the
exercise of the Warrants.

          “Securities Act” means the Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder.

           “Subsidiary” means any subsidiary of the Company as set forth on
Schedule 3.1(a) and shall, where applicable, also include any direct or indirect
subsidiary of the Company formed or acquired after the date hereof.

           “Trading Day” means a day on which the principal Trading Market is
open for trading.

          “Trading Market” means any of the following markets or exchanges on
which the Common Stock is listed or quoted for trading on the date in question:
the NYSE AMEX, the Nasdaq Capital Market, the Nasdaq Global Market, the Nasdaq
Global Select Market, the New York Stock Exchange, the TVX Venture Exchange, or
the OTC Bulletin Board (or any successors to any of the foregoing).

           “Transaction Documents” means this Agreement, the Debentures, the
Warrants, all exhibits and schedules thereto and hereto and any other documents
or agreements executed in connection with the transactions contemplated
hereunder.

          “Underlying Shares” means the shares of Common Stock issued and
issuable upon conversion or redemption of the Debentures and upon exercise of
the Warrants.

          “Warrants” means, collectively, the Common Stock purchase warrants
delivered to the Purchaser on the First Closing Date and on the Second Closing
Date in accordance with Section 2.2(a) and (b) hereof, respectively, which
Warrants shall have a term of exercise equal to 2 years from the applicable date
of issuance, in the form of Exhibit C attached hereto.

          “Warrant Shares” means the shares of Common Stock issuable upon
exercise of the Warrants.

ARTICLE II.
PURCHASE AND SALE

2.1      Closings.

          On the First Closing Date, upon the terms and subject to the
conditions set forth herein, the Company agrees to sell, and the Purchaser
agrees to purchase, $2,000,000 in principal amount of 12% Convertible Debentures
with a due date of two years, and Warrants to purchase up to a number of shares
of Common Stock equal to 20,000,000 Warrant Shares, with an exercise price equal
to $0.23. On the Second Closing Date, upon the terms and subject to the
conditions set forth herein, the Company agrees to sell, and the Purchaser
agrees to purchase, $1,000,000 in principal amount of 12% Convertible Debentures
with a due date of two years, and Warrants to purchase up to a number of shares
of Common Stock equal to 10,000,000 Warrant Shares, with an exercise price equal
to $0.23. On each of the First Closing Date and the Second Closing Date,
Purchaser shall deliver to the Company via wire transfer or a certified check of
immediately available funds (and executed by the Purchaser) equal to the First
Closing Subscription Amount and the Second Closing Subscription Amount,
respectively, and the Company shall deliver to Purchaser its respective
Debentures and Warrants, as applicable, and the Company and Purchaser shall
deliver the other items set forth in Section 2.2 deliverable at the applicable
Closing. Upon satisfaction of the covenants and conditions set forth in Sections
2.2 and 2.3 or 2.4, as applicable, each such closing shall occur at the offices
of the Company or such other location as the parties shall mutually agree.

3

--------------------------------------------------------------------------------

2.2      Deliveries.

          (a)      First Closing.

          (i)      On the First Closing Date, the Company shall deliver or cause
to be delivered to Purchaser the following:

          (A)      this Agreement duly executed by the Company;

          (B)      a 12% Convertible Debenture with a principal amount equal to
the First Closing Subscription Amount, registered in the name of Purchaser; and

          (C)      a Warrant registered in the name of Purchaser to purchase up
to a number of shares of Common Stock equal to 20,000,000 Warrant Shares, with
an exercise price equal to $0.23, subject to adjustment therein.

          (ii)      On the First Closing Date, the Purchaser shall deliver to
the Company via wire transfer or a certified check of immediately available
funds (and executed by the Purchaser) equal to the First Closing Subscription
Amount.

          (b)      Second Closing.

          (i)      On the Second Closing Date, the Company shall deliver or
cause to be delivered to Purchaser the following:

          (A)      a 12% Convertible Debenture with a principal amount equal to
the Second Closing Subscription Amount, registered in the name of Purchaser; and

          (B)      a Warrant registered in the name of Purchaser to purchase up
to a number of shares of Common Stock equal to 10,000,000 Warrant Shares, with
an exercise price equal to $0.23, subject to adjustment therein.

4

--------------------------------------------------------------------------------

          (ii)      On the Second Closing Date, the Purchaser shall deliver to
the Company via wire transfer or a certified check of immediately available
funds (and executed by the Purchaser) equal to the Second Closing Subscription
Amount.

          2.3      First Closing Conditions. The obligations of the Purchaser
hereunder in connection with the First Closing are subject to the receipt by the
Company of the conditional approval to the issuance of the Debentures and the
Warrants by the TSX Venture Exchange.

          2.4      Second Closing Conditions.

          (a)      The obligations of the Company hereunder to consummate the
Second Closing are subject to the following conditions being met:

          (i)      the accuracy in all material respects on the Second Closing
Date of the representations and warranties of the Purchaser contained herein
(unless as of a specific date therein in which case they shall be accurate as of
such date);

          (ii)      all obligations, covenants and agreements of Purchaser
required to be performed at or prior to the Second Closing Date shall have been
performed; and

          (iii)      the delivery by Purchaser of the Second Closing
Subscription Amount.

          (b)      The obligations of the Purchaser hereunder to consummate the
Second Closing are subject to the following conditions being met:

          (i)      the accuracy in all material respects when made and on the
Second Closing Date of the representations and warranties of the Company
contained herein (unless as of a specific date therein);

          (ii)      all obligations, covenants and agreements of the Company
required to be performed at or prior to the Second Closing Date shall have been
performed;

          (iii)      the delivery by the Company of the items set forth in
Section 2.2(b)(i) of this Agreement;

          (iv)      there shall have been no Material Adverse Effect with
respect to the Company since the date hereof; and

          (v)      the Common Stock shall be listed or quoted for trading on any
Trading Market.

5

--------------------------------------------------------------------------------

          (c)      The conversion limitation described in Section 4.2 shall have
been eliminated;

          (d)      There shall have been no material litigation filed or
threatened against the Company;

          (e)      The Company shall have binding commitments to finance its oil
and gas operations, exclusive of Purchaser, in an amount of not less than $8
million; and

          (f)      Three fifths (3/5) or more of the members of the Board of
Directors of the Company shall have been appointed by the Purchaser.

ARTICLE III.
REPRESENTATIONS AND WARRANTIES

          3.1      Representations and Warranties of the Company. The Company
hereby makes the following representations and warranties to Purchaser:

          (a)      Subsidiaries. All of the direct and indirect subsidiaries of
the Company are set forth on Schedule 3.1(a). The Company owns, directly or
indirectly, all of the capital stock or other equity interests of each
Subsidiary free and clear of any Liens, and all of the issued and outstanding
shares of capital stock of each Subsidiary are validly issued and are fully
paid, non-assessable and free of preemptive and similar rights to subscribe for
or purchase securities. If the Company has no subsidiaries, all other references
to the Subsidiaries or any of them in the Transaction Documents shall be
disregarded.

          (b)      Organization and Qualification. The Company and each of the
Subsidiaries is an entity duly incorporated or otherwise organized, validly
existing and in good standing under the laws of the jurisdiction of its
incorporation or organization, with the requisite power and authority to own and
use its properties and assets and to carry on its business as currently
conducted. Neither the Company nor any Subsidiary is in violation nor default of
any of the provisions of its respective certificate or articles of
incorporation, bylaws or other organizational or charter documents. Each of the
Company and the Subsidiaries is duly qualified to conduct business and is in
good standing as a foreign corporation or other entity in each jurisdiction in
which the nature of the business conducted or property owned by it makes such
qualification necessary, except where the failure to be so qualified or in good
standing, as the case may be, could not have or reasonably be expected to result
in: (i) a material adverse effect on the legality, validity or enforceability of
any Transaction Document, (ii) a material adverse effect on the results of
operations, assets, business, prospects or condition (financial or otherwise) of
the Company and the Subsidiaries, taken as a whole, (iii) a material adverse
effect on the Company’s ability to perform in any material respect on a timely
basis its obligations under any Transaction Document; or (iv) a material decline
or reduction, other than from the production of hydrocarbons, in the net
reserves reflected in the Reserve Report for the Bayou Couba Field prepared by
Sumna Engineering Inc. dated March 15, 2012, or a material adverse change in the
data contained in the Inventory Tables attached thereto (any of (i), (ii), (iii)
or (iv), a “Material Adverse Effect”) and no Proceeding has been instituted in
any such jurisdiction revoking, limiting or curtailing or seeking to revoke,
limit or curtail such power and authority or qualification.

6

--------------------------------------------------------------------------------

          (c)      Authorization; Enforcement. The Company has the requisite
corporate power and authority to enter into and to consummate the transactions
contemplated by this Agreement and each of the other Transaction Documents and
otherwise to carry out its obligations hereunder and thereunder. The execution
and delivery of this Agreement and each of the other Transaction Documents by
the Company and the consummation by it of the transactions contemplated hereby
and thereby have been duly authorized by all necessary action on the part of the
Company and no further action is required by the Company, the Board of Directors
or the Company’s stockholders in connection herewith or therewith other than in
connection with the Required Approvals.

          (d)      No Conflicts. The execution, delivery and performance by the
Company of this Agreement and the other Transaction Documents to which it is a
party, the issuance and sale of the Securities and the consummation by it of the
transactions contemplated hereby and thereby do not and will not: (i) conflict
with or violate any provision of the Company’s or any Subsidiary’s certificate
or articles of incorporation, bylaws or other organizational or charter
documents, (ii) conflict with, or constitute a default (or an event that with
notice or lapse of time or both would become a default) under, result in the
creation of any Lien upon any of the properties or assets of the Company or any
Subsidiary, or give to others any rights of termination, amendment, acceleration
or cancellation (with or without notice, lapse of time or both) of, any
agreement, credit facility, debt or other instrument (evidencing a Company or
Subsidiary debt or otherwise) or other understanding to which the Company or any
Subsidiary is a party or by which any property or asset of the Company or any
Subsidiary is bound or affected, or (iii) subject to the Required Approvals,
conflict with or result in a violation of any law, rule, regulation, order,
judgment, injunction, decree or other restriction of any court or governmental
authority to which the Company or a Subsidiary is subject (including federal and
state securities laws and regulations), or by which any property or asset of the
Company or a Subsidiary is bound or affected; except in the case of each of
clauses (ii) and (iii), such as could not have or reasonably be expected to
result in a Material Adverse Effect.

          (e)      Filings, Consents and Approvals. The Company is not required
to obtain any consent, waiver, authorization or order of, give any notice to, or
make any filing or registration with, any court or other federal, state, local
or other governmental authority or other Person in connection with the
execution, delivery and performance by the Company of the Transaction Documents,
other than the following, which the Company has no reason to believe will cause
any material delay in the issuance of the securities provided by the Transaction
Documents: (i) the filings required pursuant to Section 4.6 of this Agreement,
(ii) the notice and/or application(s) to each applicable Trading Market for the
issuance and sale of the Securities and the listing of the Shares and Warrant
Shares for trading thereon in the time and manner required thereby, (iv) the
filing of Form D with the Commission and Form 4B with the TSX Venture Exchange
and such filings as are required to be made under applicable state and province
securities laws and (v) the consent of the holder of senior secured debentures
issued in January, 2012 (collectively, the “Required Approvals”).

7

--------------------------------------------------------------------------------

          (f)      Issuance of the Securities. The Securities are duly
authorized and, when issued and paid for in accordance with the applicable
Transaction Documents, will be duly and validly issued, fully paid and
nonassessable, free and clear of all Liens imposed by the Company other than
restrictions on transfer provided for in the Transaction Documents. The
Underlying Shares, when issued in accordance with the terms of the Transaction
Documents, will be validly issued, fully paid and nonassessable, free and clear
of all Liens imposed by the Company other than restrictions on transfer provided
for in the Transaction Documents. The Company has reserved from its duly
authorized capital stock a number of shares of Common Stock at least equal to
the Required Minimum on the date hereof.

          (g)      Capitalization. The capitalization of the Company is as set
forth in its most recent Form 10-Q for the period ending 3/31/12 and also
includes the number of shares of Common Stock owned beneficially, and of record,
by Affiliates of the Company as of the date hereof and will include an
additional seven million shares to be issued in a private placement as disclosed
in Form 8-K, filed in June, 2012. The Company has not issued any capital stock
since its most recently filed periodic report under the Exchange Act.

          (h)      SEC Reports; Financial Statements. The Company has filed all
reports, schedules, forms, statements and other documents required to be filed
by the Company under the Securities Act and the Exchange Act, including pursuant
to Section 13(a) or 15(d) thereof, for the two years preceding the date hereof
(the foregoing materials, including the exhibits thereto and documents
incorporated by reference therein, being collectively referred to herein as the
“SEC Reports”) on a timely basis or has received a valid extension of such time
of filing and has filed any such SEC Reports prior to the expiration of any such
extension. The SEC Reports, as of the filing date thereof, are in compliance in
all material respects with the requirements of the Exchange Act and the rules
and regulations of the Securities and Exchange Commission promulgated thereunder
and do not contain any untrue statement of material fact or omit to state a
material fact required to be stated therein in order to make the statements
therein, in light of the circumstances under which they were made, not
misleading The financial statements of the Company included in the SEC Reports
are prepared in accordance with generally accepted accounting principles applied
on a consistent basis and fairly reflect the consolidated financial condition,
statement of oerations and other comprehensive income, stockholders’ equity
(deficit) and cash flows.

          (i)      Material Changes; Undisclosed Events, Liabilities or
Developments. Since the date of the latest audited financial statements included
within the SEC Reports, except as specifically disclosed in a subsequent SEC
Report filed prior to the date hereof there has been no event, occurrence or
development that has had or that could reasonably be expected to result in a
Material Adverse Effect.

8

--------------------------------------------------------------------------------

          (j)      Litigation. There is no action, suit, inquiry, notice of
violation, proceeding or investigation pending or, to the knowledge of the
Company, threatened against or affecting the Company, any Subsidiary or any of
their respective properties before or by any court, arbitrator, governmental or
administrative agency or regulatory authority (federal, state, county, local or
foreign) (collectively, an “Action”) which (i) adversely affects or challenges
the legality, validity or enforceability of any of the Transaction Documents or
the Securities or (ii) could, if there were an unfavorable decision, have or
reasonably be expected to result in a Material Adverse Effect.

          (k)      Insurance. The Company and the Subsidiaries are insured by
insurers of recognized financial responsibility against such losses and risks
and in such amounts as are prudent and customary in the businesses in which the
Company and the Subsidiaries are engaged, including, but not limited to,
directors and officers insurance coverage at least equal to the aggregate
Subscription Amount.

          (l)      Application of Takeover Protections. The Company and the
Board of Directors have taken all necessary action, if any, in order to render
inapplicable any control share acquisition, business combination, poison pill
(including any distribution under a rights agreement) or other similar
anti-takeover provision under the Company’s certificate of incorporation (or
similar charter documents) or the laws of its state of incorporation that is or
could become applicable to the Purchaser as a result of the Purchaser and the
Company fulfilling their obligations or exercising their rights under the
Transaction Documents, including without limitation as a result of the Company’s
issuance of the Securities and the Purchaser’s ownership of the Securities.

          3.2      Representations and Warranties of the Purchaser. Purchaser
hereby represents and warrants as of the date hereof and as of the applicable
Closing Date to the Company as follows (unless as of a specific date therein):

          (a)      Organization; Authority. Purchaser is a Nevada limited
liability company, duly formed, validly existing and in good standing under the
laws of the jurisdiction of its incorporated or formed with full right,
corporate, partnership, limited liability company or similar power and authority
to enter into and to consummate the transactions contemplated by the Transaction
Documents and otherwise to carry out its obligations hereunder and thereunder.
The execution and delivery of the Transaction Documents and performance by
Purchaser of the transactions contemplated by the Transaction Documents have
been duly authorized by all necessary corporate, partnership, limited liability
company or similar action, as applicable, on the part of Purchaser. Each
Transaction Document to which it is a party has been duly executed by Purchaser,
and when delivered by Purchaser in accordance with the terms hereof, will
constitute the valid and legally binding obligation of Purchaser, enforceable
against it in accordance with its terms, except: (i) as limited by general
equitable principles and applicable bankruptcy, insolvency, reorganization,
moratorium and other laws of general application affecting enforcement of
creditors’ rights generally, (ii) as limited by laws relating to the
availability of specific performance, injunctive relief or other equitable
remedies and (iii) insofar as indemnification and contribution provisions may be
limited by applicable law.

9

--------------------------------------------------------------------------------

          (b)      Own Account. Purchaser understands that the Securities are
“restricted securities” and have not been registered under the Securities Act or
any applicable state securities law and is acquiring the Securities as principal
for its own account and not with a view to or for distributing or reselling such
Securities or any part thereof in violation of the Securities Act or any
applicable state securities law, has no present intention of distributing any of
such Securities in violation of the Securities Act or any applicable state
securities law and has no direct or indirect arrangement or understandings with
any other persons to distribute or regarding the distribution of such Securities
in violation of the Securities Act or any applicable state securities law (this
representation and warranty not limiting Purchaser’s right to sell the
Securities pursuant to the Registration Statement or otherwise in compliance
with applicable federal and state securities laws). Purchaser is acquiring the
Securities hereunder in the ordinary course of its business.

          (c)      Purchaser Status. At the time Purchaser was offered the
Securities, it was, and as of the date hereof it is, and on each date on which
it exercises any Warrants or converts any Debentures it will be either: (i) an
“accredited investor” as defined in Rule 501(a)(1), (a)(2), (a)(3), (a)(7) or
(a)(8) under the Securities Act or (ii) a “qualified institutional buyer” as
defined in Rule 144A(a) under the Securities Act. Purchaser is not required to
be registered as a broker-dealer under Section 15 of the Exchange Act.

          (d)      Experience of Purchaser. Purchaser, either alone or together
with its representatives and advisers, has such knowledge, sophistication and
experience in business and financial matters so as to be capable of evaluating
the merits and risks of the prospective investment in the Securities, and has so
evaluated the merits and risks of such investment. Purchaser is able to bear the
economic risk of an investment in the Securities and, at the present time, is
able to afford a complete loss of such investment.

          (e)      General Solicitation. Purchaser is not purchasing the
Securities as a result of any advertisement, article, notice or other
communication regarding the Securities published in any newspaper, magazine or
similar media or broadcast over television or radio or presented at any seminar
or any other general solicitation or general advertisement.

          (f)      Review of Information. The Purchaser is fully aware that the
Company files required information and disclosure reports with the Commission
and that such reports are publically available on the EDGAR retrieval system
website of the Commission. The Purchaser is also aware that the Company’s shares
trade on the TSX Venture Exchange in Canada under the symbol ANR.U. The
Purchaser has carefully reviewed the:

10

--------------------------------------------------------------------------------


  i)

Annual Report of the Company on Form 10-K dated December 30, 2011;

  ii)

Quarterly Report on Form 10-Q dated March 30, 2012;

  iii)

Form 8-K Current Report Forms dated June, 11, 2012 and August 5, 2012;

  iv)

Definitive Proxy Statement dated October 5, 2011 and the Revised Definitive
Proxy Statement dated October 7, 2011;

  v)

Financial, market and disclosure information regarding the Company available
through the TSX Venture Exchange at
http://tmx.quotemedia.com/quote.php?qm_symbol=ANR.U;

  vi)

The forms of Debentures and Warrants; and

  vii)

Geological, production and other information regarding the Company’s oil and gas
properties.

The Purchaser fully understands the risks, rights and obligations associated
with purchase and ownership of the Debentures and Warrants and the Purchaser has
reviewed the risk factors of investing in the Company as set forth in Company’s
Annual Report on Form 10-K and in other reports of the Company.

          (g)      Knowledge of Private Placement. The Purchaser understands and
that in addition to the issuance of the Debentures and Warrants to Purchaser,
the Company has also entered into a subscription agreement for a private
placement of the Company's common stock with an Oklahoma corporation affiliated
with the Manager of the Purchaser, and other individuals, for the sale of 7
million shares of the Company’s common stock at a price of $0.06 per share. This
private placement transaction is currently pending approval by the TSX Venture
Exchange.

ARTICLE IV.
OTHER AGREEMENTS OF THE PARTIES

4.1      Transfer Restrictions.

          (a)      The Securities may only be disposed of in compliance with
state and federal securities laws. In connection with any transfer of Securities
other than pursuant to an effective registration statement or Rule 144, to the
Company or to an Affiliate of a Purchaser, the Company may require the
transferor thereof to provide to the Company an opinion of counsel selected by
the transferor and reasonably acceptable to the Company, the form and substance
of which opinion shall be reasonably satisfactory to the Company, to the effect
that such transfer does not require registration of such transferred Securities
under the Securities Act. As a condition of transfer, any such transferee shall
agree in writing to be bound by the terms of this Agreement and shall have the
rights and obligations of a Purchaser under this Agreement.

          (b)      The Purchaser agrees to the imprinting, so long as is
required by this Section 4.1, of a legend on any of the Securities in the
following form:

11

--------------------------------------------------------------------------------

> > > > “THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE
> > > > SECURITIES ACT OF 1933 OR ANY STATE SECURITIES ACT. THE SECURITIES HAVE
> > > > BEEN ACQUIRED FOR INVESTMENT AND MAY NOT BE SOLD OR TRANSFERRED FOR
> > > > VALUE IN THE ABSENCE OF AN EFFECTIVE REGISTRATION OR AN OPINION OF
> > > > COUNSEL SATISFACTORY TO THE ISSUER THAT SUCH REGISTRATION IS NOT
> > > > REQUIRED UNDER SUCH ACT OR ACTS.”

          4.2      Furnishing of Information; Public Information. Until the last
to occur of three (3) years or the time that (i) Purchaser owns no Securities or
(ii) the Warrants have expired, the Company covenants to maintain the
registration of the Common Stock under Section 12(b) or 12(g) of the Exchange
Act and shall use all reasonable efforts to timely file (or obtain extensions in
respect thereof and file within the applicable grace period) all reports
required to be filed by the Company after the date hereof pursuant to the
Exchange Act even if the Company is not then subject to the reporting
requirements of the Exchange Act.

          4.3      Purchaser’s Conversion Limitations. The Company shall not
affect any conversion of this Debenture, and the Purchaser shall not have the
right to convert any portion of a Debenture or exercise any Warrant, to the
extent that after giving effect to such conversion or exercise, the Purchaser
(together with the Purchaser’s Affiliates, and any Persons acting as a group
together with the Purchaser or any of the Purchaser’s Affiliates) would
beneficially own in excess of the Beneficial Ownership Limitation (as defined
below). For purposes of the foregoing sentence, the number of shares of Common
Stock beneficially owned by the Purchaser and its affiliates shall include the
number of shares of Common Stock issuable upon conversion of any Debenture or
exercise of any Warrant with respect to which such determination is being made,
but shall exclude the number of shares of Common Stock which are issuable upon
(i) conversion of the remaining, unconverted principal amount of any Debenture
beneficially owned by the Purchaser or any of its Affiliates and (ii) exercise
or conversion of the unexercised or unconverted portion of any other securities
of the Company subject to a limitation on conversion or exercise analogous to
the limitation contained herein (including, without limitation, any other
Debentures or the Warrants) beneficially owned by the Purchaser or any of its
Affiliates. Except as set forth in the preceding sentence, for purposes of this
Section 4(d), beneficial ownership shall be calculated in accordance with
Section 13(d) of the Exchange Act and the rules and regulations promulgated
thereunder. In addition, a determination as to any group status as contemplated
above shall be determined in accordance with Section 13(d) of the Exchange Act
and the rules and regulations promulgated thereunder. For purposes of this
Section 4(d), in determining the number of outstanding shares of Common Stock,
the Purchaser may rely on the number of outstanding shares of Common Stock as
stated in the most recent of the following: (i) the Company’s most recent
periodic or annual report filed with the Commission, as the case may be, (ii) a
more recent public announcement by the Company, or (iii) a more recent written
notice by the Company or the Company’s transfer agent setting forth the number
of shares of Common Stock outstanding. Upon the written or oral request of the
Purchaser, the Company shall within five (5) Trading Days confirm orally and in
writing to the Purchaser the number of shares of Common Stock then outstanding.
In any case, the number of outstanding shares of Common Stock shall be
determined after giving effect to the conversion or exercise of securities of
the Company, including any Debenture or Warrant, by the Purchaser or its
Affiliates since the date as of which such number of outstanding shares of
Common Stock was reported. The “Beneficial Ownership Limitation” shall be no
more than 19.9% of the number of shares of the Common Stock outstanding
immediately after giving effect to the issuance of shares of Common Stock
issuable upon conversion of any Debenture held by the Purchaser or exercise of
any Warrant held by the Purchaser, unless approved by the shareholders. The
Beneficial Ownership Limitation provisions of this paragraph shall be construed
and implemented in a manner otherwise than in strict conformity with the terms
of this Section 4(d) to correct this paragraph (or any portion hereof) which may
be defective or inconsistent with the intended Beneficial Ownership Limitation
contained herein or to make changes or supplements necessary or desirable to
properly give effect to such limitation. The limitations contained in this
paragraph shall apply to a successor holder of any Debenture or Warrant.

12

--------------------------------------------------------------------------------

          4.4      Shareholder Vote to Approve Conversion Amounts above the
Beneficial Ownership Limitation. The Company and its Board of Directors shall
use their best efforts to seek the approval of the Company’s shareholders to
allow conversion of all Debentures owned by Purchaser and the exercise of all
Warrants owned by the Purchaser at the next shareholders meeting. A shareholders
meeting will be called during the second half of 2012.

          4.5      Conversion and Exercise Procedures. Each of the form of
Notice of Exercise included in the Warrants and the form of Notice of Conversion
included in the Debentures set forth the totality of the procedures required of
the Purchaser in order to exercise the Warrants or convert the Debentures.
Unless a transfer of the Warrants or Debentures is required in connection
therewith, no additional legal opinion, other information or instructions shall
be required of the Purchaser to exercise their Warrants or convert their
Debentures. The Company shall honor all duly delivered exercises of the Warrants
and conversions of the Debentures and shall deliver Underlying Shares in
accordance with the terms, conditions and time periods set forth in the
Transaction Documents.

               4.6      Use of Proceeds. The Company shall use the net proceeds
from the sale of the Securities hereunder for expenditures relating directly to
the exploration, drilling, and production of its oil and gas properties in the
Bayou Couba Field, St. Charles Parish, Louisiana, in accordance with the
authorization for expenditure attached hereto as Schedule 4.6 and shall not use
such proceeds for the satisfaction of the Company’s debt (other than payment of
trade payables incurred in the ordinary course of the Company’s business and
prior practices in an amount not to exceed $100,000).

          4.7      Reservation and Listing of Securities.

          (a)      The Company shall maintain a reserve from its duly authorized
shares of Common Stock for issuance pursuant to the Transaction Documents in
such amount as may then be required to fulfill its obligations in full under the
Transaction Documents.

          (b)      If, on any date, the number of authorized but unissued (and
otherwise unreserved) shares of Common Stock is less than the Required Minimum
on such date, then the Board of Directors shall use commercially reasonable
efforts to amend the Company’s certificate or articles of incorporation to
increase the number of authorized but unissued shares of Common Stock to at
least the Required Minimum at such time, as soon as possible and in any event
not later than the 75th day after such date.

13

--------------------------------------------------------------------------------

          (c)      The Company shall use best efforts to cause the Common Stock,
including the Underlying Shares, to be approved for listing or quotation on a US
Trading Market and thereafter maintain the listing or quotation of such Common
Stock on a US Trading Market.

          4.8      Form D; Blue Sky Filings. The Company agrees to timely file a
Form D with respect to the Securities as required under Regulation D and to
provide a copy thereof, promptly upon request of any Purchaser. The Company
shall take such action as the Company shall reasonably determine is necessary in
order to obtain an exemption for, or to qualify the Securities for, sale to the
Purchaser at the applicable Closing under applicable securities or “Blue Sky”
laws of the states of the United States, and shall provide evidence of such
actions promptly upon request of any Purchaser.

          4.9      Registration of Shares. The underlying Common Stock to be
issued to Buyer upon conversion of the Debentures and exercise of the Warrants
pursuant to this Agreement shall be included on any registration statement filed
by the Company after the date hereof, at the expense of the Company, unless such
shares may be resold without any limitation or restriction pursuant to Rule 144.
The Purchaser shall have the right to demand the registration of its shares at
least once annually at the expense of the Company.

          4.10      Information about the Company. The Purchaser shall have
access to the Company’s books of account, financial records, oil and gas reserve
and production and well information upon request; provided, that such
information (i) shall be confidential in the hands of Purchaser to the same
extent as it was confidential in the hands of the Company; and (ii) such
information, if confidential, will not be used as the basis for transactions in
securities of the Company by Purchaser.

          4.11      Warrant Exercise Proceeds. The proceeds received by the
Company from the exercise of Warrants shall be used exclusively for oil and gas
development by the Company in Bayou Couba, St. Charles Parish, Louisiana.

14

--------------------------------------------------------------------------------

ARTICLE V.
MISCELLANEOUS

          5.1      Entire Agreement. The Transaction Documents, together with
the exhibits and schedules thereto, contain the entire understanding of the
parties with respect to the subject matter hereof and thereof and supersede all
prior agreements and understandings, oral or written, with respect to such
matters, which the parties acknowledge have been merged into such documents,
exhibits and schedules.

          5.2      Notices.

          All notices, requests, demands, instructions or other communications
called for hereunder or contemplated hereby shall be in writing and shall be
deemed to have been given if personally delivered in return for a receipt, or if
mailed by registered or certified mail, return receipt requested, to the parties
at the addresses set forth below. The date of the mailing or of personal
delivery shall be the date of giving notice. Any party may change the address to
which notices are given, by giving notice in the manner herein provided.

          (a)      Notice to the COMPANY shall be addressed as follows:

American Natural Energy Corporation
6100 South Yale, Suite 2010
Tulsa, Oklahoma 74136
Attn: Michael K. Paulk, President
Telephone: (918) 481-1440
Fax: (918) 481-1473
Email: Mike@annrg.com

          (b)      Notice to the PURCHASER shall be addressed as follows:

Palo Verde Acquisitions, LLC
7711 East 111th , Suite 121
Tulsa, Oklahoma 74133
Attn: Paul A. Ross, Manager
Telephone: (918) 459-1000
Email: pross@pvfunds.com

          5.3      Amendments; Waivers. No provision of this Agreement may be
waived, modified, supplemented or amended except in a written instrument signed,
in the case of an amendment, by the Company and the Purchaser, in the case of a
waiver, by the party against whom enforcement of any such waived provision is
sought. No waiver of any default with respect to any provision, condition or
requirement of this Agreement shall be deemed to be a continuing waiver in the
future or a waiver of any subsequent default or a waiver of any other provision,
condition or requirement hereof, nor shall any delay or omission of any party to
exercise any right hereunder in any manner impair the exercise of any such
right.

15

--------------------------------------------------------------------------------

          5.4      Governing Law. All questions concerning the construction,
validity, enforcement and interpretation of the Transaction Documents shall be
governed by and construed and enforced in accordance with the internal laws of
the State of Oklahoma, without regard to the principles of conflicts of law
thereof. Each party agrees that all legal proceedings concerning the
interpretations, enforcement and defense of the transactions contemplated by
this Agreement and any other Transaction Documents (whether brought against a
party hereto or its respective affiliates, directors, officers, shareholders,
partners, members, employees or agents) shall be commenced exclusively in the
state and federal courts sitting in the Tulsa, Oklahoma. Each party hereby
irrevocably submits to the exclusive jurisdiction of the state and federal
courts sitting in the Tulsa, Oklahoma for the adjudication of any dispute
hereunder or in connection herewith or with any transaction contemplated hereby
or discussed herein (including with respect to the enforcement of any of the
Transaction Documents), and hereby irrevocably waives, and agrees not to assert
in any suit, action or proceeding, any claim that it is not personally subject
to the jurisdiction of any such court, that such suit, action or proceeding is
improper or is an inconvenient venue for such proceeding. Each party hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by mailing a copy thereof via
registered or certified mail or overnight delivery (with evidence of delivery)
to such party at the address in effect for notices to it under this Agreement
and agrees that such service shall constitute good and sufficient service of
process and notice thereof. Nothing contained herein shall be deemed to limit in
any way any right to serve process in any other manner permitted by law. If
either party shall commence an action, suit or proceeding to enforce any
provisions of the Transaction Documents the prevailing party in such action,
suit or proceeding shall be reimbursed by the other party for its reasonable
attorneys’ fees and other costs and expenses incurred with the investigation,
preparation and prosecution of such action or proceeding.

          5.5      Survival. The representations and warranties contained herein
shall survive the applicable Closing and the delivery of the Securities.

          5.6      Execution. This Agreement may be executed in two or more
counterparts, all of which when taken together shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each party and delivered to each other party, it being understood that the
parties need not sign the same counterpart. In the event that any signature is
delivered by facsimile transmission or by e-mail delivery of a “.pdf” format
data file, such signature shall create a valid and binding obligation of the
party executing (or on whose behalf such signature is executed) with the same
force and effect as if such facsimile or “.pdf” signature page were an original
thereof.

          5.7      Severability. If any term, provision, covenant or restriction
of this Agreement is held by a court of competent jurisdiction to be invalid,
illegal, void or unenforceable, the remainder of the terms, provisions,
covenants and restrictions set forth herein shall remain in full force and
effect and shall in no way be affected, impaired or invalidated, and the parties
hereto shall use their commercially reasonable efforts to find and employ an
alternative means to achieve the same or substantially the same result as that
contemplated by such term, provision, covenant or restriction. It is hereby
stipulated and declared to be the intention of the parties that they would have
executed the remaining terms, provisions, covenants and restrictions without
including any of such that may be hereafter declared invalid, illegal, void or
unenforceable.

16

--------------------------------------------------------------------------------

          IN WITNESS WHEREOF, the parties hereto have caused this Securities
Purchase Agreement to be duly executed by their respective authorized
signatories as of the date first indicated above.

PURCHASER

PALO VERDE ACQUISITIONS, LLC


/s/ Paul A. Ross
Paul A. Ross, Manager



COMPANY

AMERICAN NATURAL ENERGY CORPORATION


/s/ Michael K. Paulk
Michael K. Paulk, President

17

--------------------------------------------------------------------------------